IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46653

STATE OF IDAHO,                                 )
                                                )   Filed: June 24, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
ROBERT EDWARD LEE DOYLE, SR.,                   )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Nancy Baskin, District Judge.

       Order revoking probation, imposing sentence, and retaining jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before HUSKEY Judge; LORELLO, Judge;
                                 and BRAILSFORD, Judge
                   ________________________________________________

PER CURIAM
       Robert Edward Lee Doyle, Sr. pleaded guilty to delivery of a controlled substance,
methamphetamine. I.C. § 37-2732(a)(1)(A). The district court sentenced Doyle to a unified
fifteen-year sentence, with three years determinate. Subsequently, Doyle admitted to violating
the terms of the probation and the district court revoked probation, but after a period of retained
jurisdiction, suspended the sentence and reinstated Doyle on probation.
       About five years later, Doyle admitted to violating the terms of his probation. At the
disposition hearing, Doyle requested the district court retain jurisdiction, and the State
recommended the district court revoke probation and impose the underlying sentence. The
district court followed Doyle’s request and retained jurisdiction. Even so, Doyle appeals and

                                                1
contends that the district court abused its discretion in revoking probation, imposing the
underlying sentence, and retaining jurisdiction.
       The doctrine of invited error applies to estop a party from asserting an error when his or
her own conduct induces the commission of the error. State v. Atkinson, 124 Idaho 816, 819, 864
P.2d 654, 657 (Ct. App. 1993). One may not complain of errors one has consented to or
acquiesced in. State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456, 460 (1985); State v. Lee, 131
Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App. 1998). In short, invited errors are not reversible.
State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App. 1996). This doctrine applies to
sentencing decisions as well as rulings made during trial. State v. Griffith, 110 Idaho 613, 614,
716 P.2d 1385, 1386 (Ct. App. 1986).
       Therefore, because the district court retained jurisdiction as Doyle requested, Doyle may
not complain that the district court abused its discretion. Accordingly, the order revoking
probation, imposing the underlying sentence, and retaining jurisdiction is affirmed.




                                                   2